                                                                          Case 2:19-cv-02220-JCM-DJA Document 19 Filed 01/21/20 Page 1 of 2



                                                                      1   ROBERT S. LARSEN, ESQ.
                                                                          Nevada Bar No. 7785
                                                                      2   KAREN KAO, ESQ.
                                                                          Nevada Bar No. 14386
                                                                      3   GORDON REES SCULLY MANSUKHANI, LLP
                                                                          300 South 4th Street, Suite 1550
                                                                      4   Las Vegas, Nevada 89101
                                                                          Telephone: (702) 577-9300
                                                                      5   Facsimile: (702) 255-2858
                                                                          E-Mail: rlarsen@grsm.com
                                                                      6           kkao@grsm.com

                                                                      7   Attorneys for Receivables Performance Management, LLC

                                                                      8                                     UNITED STATES DISTRICT COURT

                                                                      9                                         DISTRICT OF NEVADA

                                                                     10    HUYLEE CHING, an individual,                         Case No.:   2:19-CV-02220-JCM-DJA
Gordon Rees Scully Mansukhani, LLP




                                                                     11                        Plaintiff,
                                     300 S. 4th Street, Suite 1550




                                                                     12    vs.                                                  STIPULATION AND ORDER TO
                                        Las Vegas, NV 89101




                                                                                                                                EXTEND TIME FOR RECEIVABLES
                                                                     13    WELLS FARGO BANK, N.A., a national                   PERFORMANCE MANAGEMENT, LLC
                                                                           banking association; RECEIVABLES                     TO RESPOND TO COMPLAINT [ECF
                                                                     14    PERFORMANCE MANAGEMENT, LLC, a                       No. 1]
                                                                           foreign limited liability company; EQUIFAX
                                                                     15    INFORMATION SERVICES, LLC, a foreign                 (First Request)
                                                                           limited-liability company; EXPERIAN
                                                                     16    INFORMATION SOLUTIONS, INC., a
                                                                           foreign corporation; TRANS UNION LLC, a
                                                                     17    foreign limited-liability company,

                                                                     18                       Defendants.

                                                                     19

                                                                     20          Pursuant to Local Rules 6-1 and 7-1, Plaintiff Huylee Ching (“Plaintiff”), and Defendant
                                                                     21   Receivables Performance Management, LLC (“RPM”), by and through their respective attorneys
                                                                     22   of record, stipulate as follows:
                                                                     23                                            STIPULATION
                                                                     24          1.      Plaintiff filed her Complaint on December 26, 2019 [ECF No. 1].
                                                                     25          2.      RPM was served with the summons and complaint on December 31, 2019.
                                                                     26          3.      RPM recently retained counsel and a short extension is necessary to allow RPM’s
                                                                     27   counsel to obtain the file and investigate the allegations in the Complaint before responding.
                                                                     28

                                                                                                                          -1-
                                                                          Case 2:19-cv-02220-JCM-DJA Document 19 Filed 01/21/20 Page 2 of 2



                                                                      1          4.      Allowing an extension will also allow the parties to conduct early resolution

                                                                      2   discussions.

                                                                      3          5.      Plaintiff has no objection to the extension.

                                                                      4          6.      Therefore, the parties agree that RPM’s response to the Complaint is now due on

                                                                      5   or before February 12, 2020
                                                                      6

                                                                      7    DATED: January 21, 2020.                             DATED: January 21, 2020.

                                                                      8    GORDON REES SCULLY                                   LAW OFFICE OF KEVIN L. HERNANDEZ
                                                                           MANSUKHANI, LLP
                                                                      9
                                                                     10
                                                                           /s/ Robert S. Larsen                                  /s/ Kevin L. Hernandez
Gordon Rees Scully Mansukhani, LLP




                                                                     11    Robert S. Larsen, Esq.                               Kevin L. Hernandez, Esq.
                                                                           Nevada Bar No. 7785                                  Nevada Bar No. 12594
                                     300 S. 4th Street, Suite 1550




                                                                     12    Karen Kao, Esq.                                      8872 S. Eastern Avenue, Suite 270
                                        Las Vegas, NV 89101




                                                                           Nevada Bar No. 14386                                 Las Vegas, Nevada 89123
                                                                     13
                                                                           300 So. 4th Street, Suite 1550                       Attorney for Plaintiff Huylee Ching
                                                                     14    Las Vegas, NV 89101
                                                                           Attorneys for Defendant
                                                                     15    Receivables Performance Management, LLC
                                                                     16
                                                                                                                ORDER
                                                                     17
                                                                                                                IT IS SO ORDERED
                                                                     18

                                                                     19
                                                                                                                ______________________________________________
                                                                     20                                         UNITED STATES MAGISTRATE JUDGE
                                                                     21                                                 January 22, 2020
                                                                                                                DATED: _______________________
                                                                     22

                                                                     23

                                                                     24

                                                                     25

                                                                     26

                                                                     27

                                                                     28

                                                                                                                          -2-
